 

 

_
7_4_

Case 18-11438-BLS Doc 48 Filed 03/20/19 Page 1 of 2

   
 

Fiil in this information to identify your cases

mri$al

      

BIMLD

   
 

 

 

 

 
 
 

 

 
 

 

  

Debior 1

Firlt Nlme M|ddie Nlm! Lllt Nlma
Debtor 2
(Soousey |f i'l“r\g) Fini Nama Middle Nam¢ Lnl Name
United States Bankruptcy Coun ior ther Districl of

Caae n:mber '/F" _/_/ 455

(ii know l

 
 
  

a.c-
E~'Check.itrtieis is an
"C\J§mended”`i ling

§léiill

  
 

 

 

 

Officie| Form 108 o
Statement of intention for individuals Filing Under Chapt¢igz ms

. :_,.` :~”a
, w ' v “ z

Y.~ anna

8 lid

 

if you are an individual filing under chapter 7, you must till out this form lf:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not explred.

Vou must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

it two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the torm.

Ba as complete and accurate as possible if more space is needed, attach a separate sheet to this iorm. On the top of any additional pages,

write your name and case number (if known).

mist Your Creditors Who Have Securod Ctatms

1. For any creditors that you listed in Part 1 of Schedule D: Credltor$ Who Have Clelms Secured by Proper'ty (Of'iicia| Form 1060), fill in the

identify the creditor and the property that is coilaterai

Creditor's \lW CY`!.J""]' ma
name:

 

 

What do you intend to do with the property that

Did you claim the property
secures e debt?

as exempt on Schedult) C?

 

 

 

 

 

 

 

m Surrender the property m No
l \ m Reta|n the property and redeem it. l:| Yes
Er:;cen:;|on of &0[ q VW 3a " E:Retain the property and enter into a
securing debt Reaflirmatron Agrcement.
CJ Retain the property and lexplainl:
Creditor's /l*{`+z€ ,(/(§>( § Surrender the property. C] No
name Retain the property and redeem it. C] Yes
Descripiion el . . m l 1
Reiam the property and enter into a
property »~ _ _
securing debt goa ? A/l gsa n /4'('1[, mw Reafr‘irmai/on Agreement.
l;i Retein the property and [explaln]:
C"ed"°r's n Surrender the propertyl Cl No
name' n Reiain the property and redeem it. l:l Yes
g:;;r;$‘on of U Retain the property and enter into a
secumg deth Reafrirmation Agreement. ,
0 Retein the property and [explarn]:
c‘ed"°'~$ U Surrender the property. U No
namet n Retain the property and redeem it. D Yes

Description oi

D\’°D€V?y
securing debt:

Ofiicial Form t 08

Statement of intention for individuals Fillng Under Chapter 7

n Reiain the property and enter into a
Reeffin'nation Agreement.

D Reiain the property and [explain]:

 

page 1

 

 

 

 

 

f‘r\r\n 'l
\Ju\)\.l -L

wm kl&(c$tr(

Hr¢| Nlme erldle Neme

8 1

.¢..¢.

BMACG

Lut Nlm¢

wet Yeur Unexplred Personal Property Leases

4ch m Q nor 48 Filed 03/20/19 Page 2 of 2

¢.mmw…w__

 

Deecribe your unexpired personal property leases

Ch¢trle§ \/\lalla.C-€/

Lessor’s name:

 

personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leeses (Ofi|ciai Form 1066}`
fill ln the information belew. Do not list real estate leases. Unexp/‘red leases are leases that are still in effect; the lease
ended. You may assume an unexpired personal property lease ll the trustee does not assume lt. 11 U.S.C. § 365(p)(2).

period has not yet

Will the lease be assumed?

 

 

 

 

 

 

 

 

 

 

 

 

U No
. n Yes
Descrlplion of leased
property: ou
Lessor‘s name: n No
n Yes
Descriplion of leased
property:
Lesser's name; n NO
Descriptlon of leased n Yes
property:
Lesaor‘s name; [;] No
n Yes
Descriptlon of leased
propeny:
Lesscr's name: C| NO
n Yes
Description of leased
properly=
Lessor's name: n No
n Yes
Descrlption of leased
property:
Lessor‘s name; U No
n ¥es

Descriptien of leased
propeny:

 

Under penalty of perjury, l declare that l have lndieated my intention about any property of my estate that secures a debt and any

personal property that le subject to an unexpired lease.

 

’\
YZHQMQMQ@QALQ X
S'ignalure of Debtor 1

m 0@0§

MM / DD ¥`{¥Y

Signature el Debtor 2

Date
MM/ col YVYY

Omcial Form 108

Statement of lntentlon for lndlvlduals Fliing Under Chapter 7

page 2

 

 

